Citation Nr: 1622234	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to November 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of January 2011 and November 2012 of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A brief recitation of the history of the Veteran's claims is instructive.  In an April 2006 claim, the Veteran sought service connection for migraines and posttraumatic stress disorder (PTSD).  He also sought to reopen previously denied claims for entitlement to service connection for a left eye disability and for a low back disability.  The RO denied all of these claims in a February 2007 rating decision.  The Veteran later perfected his appeal as to all of these claims in a March 2009 substantive appeal.  

In June 2010, the Board reopened and granted the Veteran's claim of service connection for a left eye diplopia.  The Board declined to reopen the Veteran's claim for service connection for a low back disability.  Finally, the Board remanded the issues of entitlement to service connection for migraines and for PTSD for further development.  

In a January 2011 rating decision, the RO implemented the Board's grant of service connection for a left eye disability, assigning a noncompensable rating.  The Veteran filed a notice of disagreement with his disability evaluation, and perfected his appeal in a July 2012 substantive appeal.  

In an August 2012 decision and remand, the Board granted the claim for entitlement to service connection for migraines.  It also granted an increased rating for the Veteran's left eye diplopia, assigning a 30 percent rating.  The Board denied entitlement to service connection for PTSD, and it denied a 10 percent rating for multiple noncompensable service-connected disabilities.  Finally, the Board found that the record raised the issue of entitlement to a TDIU and remanded that claim for further development.  

In a November 2012 rating decision, the RO implemented the Board's grant of a 30 percent rating for the Veteran's left eye disability.  The RO also implemented the Board's grant of service connection for migraines, assigning a 30 percent disability rating.  The Veteran filed a timely notice of disagreement as to the rating assigned for his migraines and he perfected his appeal as to that issue in April 2014.  

In a July 2014 decision, the Board considered only the issue of entitlement to a TDIU, as the issue of entitlement to an increased initial rating for migraines had not yet been certified to the Board.  The Board again remanded the Veteran's TDIU claim for further development.

Since the time of the Board's most recent July 2014 remand, both the issues of entitlement to an increased initial rating for migraines and entitlement to a TDIU have been recertified to the Board.  

After the case was recertified to the Board, the Veteran's representative motioned for an extension of time to submit additional evidence.  The motion was granted and additional evidence was submitted in February 2016.  The representative waived initial consideration of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2015).  Although another letter was recently sent to the Veteran and his representative allowing for another 90 days to submit evidence, this was in error as additional time had already been granted.


FINDINGS OF FACT

1.  Over the course of the entire appeals period, the Veteran's migraines have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran is currently service connected for three disabilities; as a result of the Board's decision here, he has a combined disability rating of 70 percent and at least one disability rated at 40 percent or higher.  

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent maximum schedular rating for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As his TDIU claim is being granted, no discussion of the duties to notify and to assist is warranted with regard to that claim. 

As to the Veteran's claim for an increased initial rating for migraines, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran has undergone numerous VA medical examinations germane to his claim for an increased rating.  The examinations, as a whole, are sufficient evidence for deciding the Veteran's claims.  The various reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the Veteran's disability in sufficient detail so that the Board's evaluation is fully informed, and as they contain reasoned explanations.  Indeed, the results of these examinations form the basis for the Board's grant of an increased rating.  Given the foregoing, VA's duty to assist has been met.

II.  Increased Initial Rating for Migraines

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's migraines are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Code 8100, characteristic prostrating attacks occurring on an average once a month over the last several months is assigned a 30 percent rating.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned the highest schedular rating, 50 percent.

A February 2006 VA treatment record reflects that the Veteran complained of suffering from headaches every 2-3 weeks of equal severity, lasting for hours or days at a time.  A May 2006 VA treatment record reflects that the Veteran complained of weekly debilitating headaches lasting 2 days or more.  

At a December 2006 VA examination, the Veteran reported suffering from a headache every two weeks.  He stated that he suffers from sharp pain in his occipital region, lasting for one to two days.  The Veteran stated that he suffers from photophobia during his headaches, and that changes in weather aggravate his migraines.  He stated that he gets nauseous and vomits every third headache.  He described his headaches as incapacitating, stating that he has to lie down for basically the whole day when experiencing a headache.  The examiner diagnosed the Veteran as suffering from headaches.  

At an October 2010 VA examination, the Veteran complained of headaches of varying frequency and severity.  He stated that he generally has a headache once every two weeks, though sometimes his headaches occurred once a week.  He stated that his headaches are incapacitating, requiring him to lie down and resulting in nausea.  The examiner noted that the Veteran takes medication to alleviate his headaches, with varying results.  The examiner again diagnosed the Veteran as suffering from headaches.  

The Veteran again described his headaches in a December 2012 vocational assessment from J.G.M.  The Veteran stated that he suffers from daily headaches, requiring him to take medication and stay in a dark room.  An August 2013 vocational assessment from C.H. described the Veteran's description of his headaches as "completely prostrating [and] prolonged in length."  

Most recently, the Veteran underwent a VA Social and Industrial Survey in August 2015.  The Veteran complained of suffering from headaches daily and migraines two to three times per week.  The Veteran stated that he suffers from nausea, vomiting, and light and sound sensitivity during his headaches.  He described going to a dark bedroom during his headaches, going so far as to cover his windows with aluminum foil to limit the amount of light that comes into his room.  

Taken together, this evidence shows that the Veteran meets the criteria for the highest, 50 percent schedular rating for his migraine headaches over the course of the entire appeal period.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Veteran's description of his headaches has worsened over time, but even the earliest records from 2006 support the idea that his headaches were very frequent (occurring roughly every two weeks), completely prostrating (requiring him to lie down and seek dark rooms), and prolonged (lasting for hours to days).  Though the Veteran was not working, it is easy to see how such headaches would result in severe economic inadaptability.  

The Veteran's headaches are not so severe as to warrant the assignment of an extraschedular rating.  The evidence here shows that the Veteran's migraines result in attacks occurring every two weeks to daily, with some headaches requiring the Veteran to lie down and avoid light.  These symptoms are explicitly provided for by the applicable rating criteria in the description of "very frequent completely prostrating and prolonged attacks."  Thus, the assigned schedular evaluation for the Veteran's migraine is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Whether service-connected migraines, in combination with other service-connected disabilities, should be referred for extra-schedular consideration, is an issue that has not been expressly raised or reasonably raised by the record.  

III.  TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

The Veteran is currently service connected for three disabilities: migraine headaches, rated a 50 percent as a result of the Board's decision herein; left eye diplopia, rated at 30 percent; and residuals of a left elbow fracture, rated as noncompensably disabling.  The Veteran's combined rating is 70 percent.  See 38 C.F.R. § 4.25 (2016).  Thus, he meets the schedular criteria for a TDIU.  

The evidence also shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

In support of his claim, the Veteran has submitted a December 2012 opinion and two addendums from vocational evaluation specialist J.G.M.  In his December 2012 opinion, he reviewed the Veteran's claims file and evidence of record, noting the Veteran's unstable work history and career pattern.  He stated that the Veteran's headaches and double vision result in his being unable to get to work on a consistent basis or to concentrate on a part- or full-time basis.  Mr. J.G.M. therefore concluded that the Veteran "is not employable in a substantially gainful occupation based solely on his service-connected disabilities."  He stated that this unemployability has existed since October 2005.  Mr. J.G.M. reiterated these findings in addendum opinions of May 2015 and February 2016.  

In an August 2013 opinion, private vocational rehabilitation consultant C.H. also reviewed the Veteran's medical and work history.  She concluded that the Veteran would have to miss 1-3 days of work per week because of his service-connected disabilities.  She noted that the Veteran's symptoms resulting from his service-connected disabilities would prevent him from performing even sedentary duties.  Accordingly, she concluded that the Veteran is "totally unemployable on an individual basis due to his service-connected disabilities," and that he had been unemployable since 1998.  

Finally, the Veteran underwent a VA social and industrial survey in August 2015.  The reviewing VA social worker concluded that the Veteran's service-connected disabilities present "a significant decrease in likelihood to find and maintain gainful employment."  She noted that the Veteran would miss at least 4 days of work per month on account of his service-connected disabilities.  

Taken together, and when resolving reasonable doubt in his favor, this evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Further, these records show that the Veteran has been unemployable over the course of the entire appeal period.  Accordingly, a TDIU is warranted.  


ORDER

A 50 percent disability rating for migraine headaches is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary awards.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


